

116 HR 6757 IH: Farm to Food Bank Enhancement Act of 2020
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6757IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Ms. Fudge (for herself, Mr. Costa, Ms. Plaskett, Mrs. Axne, Ms. Bass, Mr. Bera, Mr. Blumenauer, Mrs. Bustos, Mr. Butterfield, Mr. Carbajal, Mr. Carson of Indiana, Mr. Case, Mr. Clay, Mr. Cohen, Mr. Correa, Mr. Cox of California, Mr. Danny K. Davis of Illinois, Mr. DeFazio, Ms. DeLauro, Mr. Harder of California, Mr. Hastings, Mrs. Hayes, Mr. Johnson of Georgia, Ms. Kaptur, Mr. Keating, Mr. Kennedy, Mrs. Kirkpatrick, Mr. Lawson of Florida, Mr. Sean Patrick Maloney of New York, Mr. McEachin, Mr. McNerney, Mr. Meeks, Ms. Moore, Mr. Norcross, Ms. Norton, Mr. O'Halleran, Ms. Omar, Mr. Panetta, Ms. Pingree, Ms. Pressley, Ms. Roybal-Allard, Mr. Rush, Mr. Ryan, Ms. Schakowsky, Mr. David Scott of Georgia, Ms. Sewell of Alabama, Mr. Ted Lieu of California, Mr. Soto, Mr. Thompson of Mississippi, Ms. Titus, Ms. Tlaib, Ms. Wilson of Florida, Mrs. Torres of California, Ms. Johnson of Texas, and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide additional agricultural products for distribution by emergency feeding organizations during the COVID-19 public health emergency.1.Short titleThis Act may be cited as the Farm to Food Bank Enhancement Act of 2020.2.Enhanced projects to harvest, process, package, or transport donated commodities(a)DefinitionsIn this section:(1)COVID–19The term COVID-19 means the 2019 Novel Coronavirus or 2019–nCoV.(2)Emergency feeding organizationThe term emergency feeding organization has the meaning given the term in section 201A of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501).(3)ProjectThe term project has the meaning given the term in section 203D(d)(1) of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7507(d)(1)).(4)Priority agricultural productThe term priority agricultural product means a dairy, meat, or poultry product, or a specialty crop—(A)packaged or marketed for sale to commercial or food service industries;(B)for which decreased demand exists for such a product due to the COVID–19 outbreak; and(C)the repurposing of which would be impractical for grocery or retail sale.(5)SecretaryThe term Secretary means the Secretary of Agriculture.(6)StateThe term State has the meaning given the term in section 203D of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7507).(7)State agencyThe term State agency has the meaning given the term in section 203D of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7507).(b)Enhanced projects(1)In generalSubject to paragraphs (3) and (4), using funds made available under subsection (d), the Secretary may provide funds to States to pay for harvesting, processing, packaging, or transportation costs of carrying out a project.(2)GuidanceNot later than 30 days after the date of enactment of this Act, the Secretary shall issue guidance to States—(A) to carry out this section;(B)to inform States of their allocations under paragraph (3); and(C)to encourage States to carry out projects that work with agricultural producers, processors, and distributors with priority agricultural products.(3)Allocation(A)Eligibility for allocationThe Secretary shall allocate funds made available under subsection (d) based on the formula in effect under section 214(a) of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7515(a)), among States that timely submit a State plan of operation for a project that includes—(i)a list of emergency feeding organizations in the State that will operate the project in partnership with the State agency;(ii)at the option of the State, a list of priority agricultural products located in the State that are for donation to emergency feeding organizations and ready for transport;(iii)a description of how the project will meet the purposes described in section 203D(d)(3) of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7507(d)(3)); and(iv)a timeline of when the project will begin operating.(B)ReallocationIf the Secretary determines that a State will not expend all the funds allocated to the State under subparagraph (A), the Secretary shall reallocate the unexpended funds to other eligible States.(C)ReportEach State that receives funds allocated under this paragraph shall submit to the Secretary financial reports on a regular basis describing the use of the funds.(4)Use of funds(A)In generalA State that receives funds under section 203D(d)(5) of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7507(d)(5)) may—(i)receive funds under this section; and(ii)use funds received under this section—(I)to expand projects for which funds are received under such section 203D(d)(5); and(II)to carry out new projects with agricultural producers, processors, or distributors participating in projects for which funds are received under such section 203D(d)(5).(B)Federal shareFunds received under this section shall not be subject to the Federal share limitation described in section 203D(d)(2)(B) of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7507(d)(2)(B)).(c)Cooperative agreements(1)In generalA State agency that carries out a project using Federal funds received under this section may enter into cooperative agreements with State agencies of other States under section 203B(d) of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7507(d)) to maximize the use of commodities donated under the project.(2)SubmissionNot later than 15 days after entering into a cooperative agreement under subparagraph (A), a State agency shall submit such agreement to the Secretary.(d)Appropriation of fundsOut of funds in the Treasury not otherwise appropriated, there is appropriated to carry out this section $25,000,000 to remain available until September 30, 2021. Such funds are designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).(e)Public availabilityNot later than 10 days after the date of the receipt or issuance of each document listed in paragraphs (1), (2), or (3) of this subsection, the Secretary shall make publicly available on the website of the Department of Agriculture the following documents:(1)Any guidance issued under subsection (b)(2).(2)A State plan or operation or report submitted in accordance with subsection (b)(3).(3)A cooperative agreement submitted in accordance with subsection (c).